Title: Thomas Jefferson to Littleton W. Tazewell, 28 June 1818
From: Jefferson, Thomas
To: Tazewell, Littleton Waller


          
            Dear Sir
            Monticello
June 28. 18.
          
          I was much pleased to see your name on the  roll of Commissioners who are to meet at Rockfish gap on the 1st of Aug. to report to the legislature on the subject of an University: because a dozen winters ago I had recieved testimony of your zeal on this subject in a letter you then wrote to me, in my answer to which I expressed opinions which have been little changed. this zeal gives me confidence that you will not on this occasion decline giving us your aid. as you will pass within sight of Monticello, the object of this letter is to pray you to make a stage of it. the roads are so rough that I shall go on horseback as the easiest conveyance, but not thinking it advisable to encounter the whole (about 27. or 28 miles) in one day I shall ask a dinner & bed of my neighbor mr Divers,  on the Thursday which will shorten the next day’s ride 7. miles. mr  Madison will be here, and if you will take the road hence with us, and are not acquainted with mr Divers, we will make you so, and engage a hearty welcome. I am just setting out for Bedford from  whence I shall return in time for this meeting and shall hope the pleasure of recieving you here on the Wednesday preceding the 1st of Aug. at furthest. I salute you with great  friendship & respect.
          
            Th: Jefferson
          
        